Case 3:19-cv-01552-VAB Document 1-1 Filed 10/01/19 Page 1 of 16




EXHIBIT A
                           Case 3:19-cv-01552-VAB Document 1-1 Filed 10/01/19 Page 2 of 16

SUMMONS - CIViL                                                                                                                        ST.:LsTE OF CONNECTia T
JD-CV-1 Rev. 4-16
C C.S. §§ 51-346. 51-347, 51-349, 51-350 52-453.                                                                                          SUPERIOR COURT
52-48, 52-259, P.B. §§ 3-1 through 3-'21, 8-1, 10-13
                                                                                                                                                          www fud.ct.govtazzzg;
See other side for instructions

      "X" if amount, legal interest or property in demand, not including interest and
❑     costs is less than $2,500.
      "X" if amount, legal interest or property in demand, not including interest and
❑     costs is $2,500 or more.
❑      "X" if claiming other relief in addition to or in lieu of money or damages.

TO. Any proper officer; BY AUTHORITY OF THE STATE OF CONNECTICUT, you are hereby commanded to make due and legal service
this Summons and attached Complaint.
Address of court clerk where writ and other papers shall be filed (Number. street, town and zip code)            Telephone number of clerk         Return Date (Must be a Tt:asday)
(C.G S §§ 51-346, 51-350)                                                                                        (with area code)

300 GRAND STREET, WATERBURY, CT 06702                                                                            ( 203 )591-3300                    OCTOBER                         8 • 2 Cir-
                                                                                                                                                            Month                  gay —a-
•      Judicial District                                          At (Town in which writ is returnable) (C.G S. §§ 51-346, 51-349)                  Case type code (See list on page
                                       Li G.A.                    WATERBURY
❑     Housing Session                       Number                                                                                                   Major: M                Minor: 90
 For the Plaintiff(s) please enter the appearance of:
 Name and address of attorney. law firm or plaintiff if self-represented (Number. street. town and zip code)                                        Juris number (to be entered by etto -ney
 NITOR V. EGBARIN, Law Office of Nitor V. Egbarin, LLC, 100 Pearl Street, 14th FI, HTD CT 06103                                                     307155
 Telephone number (with area code)                                Signature of Plaintiff (if self-represented)
 ( 860) 249-7180
 The attorney or law firm appearing for tne piaintiff, or the plaintiff if                                  Email address for delivery of papers under Section 10-'i3 (if agreei tc)
 seii-represented, agrees to accept papers ',service) electronically in      EX   Yes      E] No            NEGBAR!N@AOL.COM
 this case under Section 10-13 of the Connecticut Practice Book.

 Number of Plaintiffs: 1                           Number of Defendants: 2                          111 Form JD-CV-2 attached for additional pates
                                               I

       Parties               Name (Last, First, Middle Initial) and Address of Each party (Number; Street; P.O. Box; Town; State; Zip; Cour-try, if ri,E
        First              Name.      OTLAAJANG MOKOBI                                                                                                                                         .,-.7:_c.
[      Plaintiff           Address: 1 37         __
                                           Brad,ieyAvenue, Waterbury Connecticut 06708
      Additional           Name:
       Plaintiff           Address:

       First               Name:    CARECO SHORELINE INC.                                                                                                                                      D-O't
     Defendant             Address: 396    w; ii
                                              filets
                                                  t Avenue. Waterford, Connecticut 06385
      Additional           Name:    HELGA PFANNER                                                                                                                                              D-!...';
      Defendant            Address:
                                      2 Ferro Court, East Lyme, Connecticut                          06333
      Additional           Name:                                                                                                                                                               r...03
      Defendant            Address:                                                                                                                                            i

      Additional           Name:                                                                                                                                                               D.434
      Defendant            Address:

    Notice to Each Defendant
 1. YOU ARE BEING SUED. This paper is a Summons in a lawsuit. The complaint attached to these papers states the claims that each plaintiff is making
    against you in this lawsuit.
 2. To be notified of further proceedings. you or your attorney must file a form called an "Appearance" with the clerk of the above-named Court at the above
    Court address on or before the second day after the above Return Date. The Return Date is not a hearing date. You do not have to come to court on the
    Return Date unless you receh, E.' a separate notice telling you to come to court.
 3. If you or your attorney do not file a written 'Appearance" form on time, a judgment may be entered against you by default. The "Appearance" form may be
    obtained at the Court address above or at wwwjud.ct.gov under "Court Forms."
 4. if you believe that you have insurance that may cover the claim thatis being made against you in this lawsuit, you should immediately contact your
    insurance representative. Other action you         have to take i -scribed in the Connecticut Practice Book which may be found in a superior court law
    library or on-line at wwwjud.ct got/ un            rt Rules."
 5.If you have qu- -lions abe          Sur ors d Come -mt. you should talk to an attorney quickly. The Clerk of Court is not allowed to give advice on
    legal que
                                                                       [iTe, Commissioner of the     Name of Person Signing at Left                                      Dote signed
                                                                             Superior Court
                                                                       7 Assistant Clerk              NITOR V. EGBARIN                                                       /C3/204
    I this Summons is sig d by a Clerk:                                                                                                                           For    i•
    a. The signing has been done so that Inc Plaintiff(s) will not be denied access to the courts.                                                        File Date
    b. It is the responsibility c: the Plaintiff(s) to see that service is made in the manner provided by law.
    c. The Clerk is not permitted to give any legal advice in connection with any lawsuit.
    d. The Clerk signing this Summons at the request of the Plaintiff(s) is not responsible in any way for any errors or omissions                                             .1-1 a. I H
       in the Sumrnons. any allegations contained ir. the Complaint, or the service of the Summons or Complaint.                                                              Marsh
                                                                                                                                                                            undon ounty :

     1 certify I have read and          Signed (Self-Represented Plaintiff)                                                     Date                        ocket Number
     understand the above:
                                                                                           (Page 1 of 2)
                 Case 3:19-cv-01552-VAB Document 1-1 Filed 10/01/19 Page 3 of 16

Instructions
1.Type or print legibly; sign summons.
2. Prepare or photocopy a summons for each defendant.
3. Attach the original summons to the original complaint, and attach a copy of the summons to each copy of the complaint. Also, if there are
   more than 2 plaintiffs or more than 4 defendants prepare form JD-CV-2 and attach it to the original and all copies of the complaint.
4. After service has been made by a proper officer, file original papers and officer's return with the clerk of court.
5. Do not use this form for the following actions:
   (a) Family matters (for example divorce, child support,                 (0 Proceedings pertaining to arbitration
       custody, paternity, and visitation matters)                         (g) Any actions or proceedings in which an attachment,
   (b) Summary Process actions                                                 garnishment or replevy is sought
   (c) Applications for change of name                                     (h) Entry and Detainer proceedings
   (d) Probate appeals                                                     (i) Housing Code Enforcement actions •
   (e) Administrative appeals



                                                                                                  ADA NOTICE
                                                              The Judicial Branch of the State of Connecticut complies with the Americans with
                                                              Disabilities Act (ADA). If you need a reasonable accommodation in accordance with
                                                              the ADA, contact a court clerk or an ADA contact person listed at www.jud.ct.gov/ADA.



Case Type Codes
                     Codes                                                                                 Codes
Major Description    Major/                        Minor Description                   Major Description   Major/                   Minor Description
                     Minor                                                                                 Minor
Contracts             C 00    Construction - All other                                 Property             P 00    Foreclosure
                      C 10    Construction - State and Local                                                P 10    Partition
                      C 20    Insurance Policy                                                              P 20    Quiet Title/Discharge of Mortgage or Lien
                      C 30    Specific Performance                                                          P 30    Asset Forfeiture
                      C 40    Collections                                                                   P 90    All other
                      C 90    All other
                                                                                       Torts (Other than    T 02    Defective Premises - Private - Snow or Ice
 Eminent Domain       E 00    State Highway Condemnation                               Vehicular)           T 03    Defective Premises - Private - Other
                      E10     Redevelopment Condemnation                                                    T11     Defective Premises - Public - Snow or Ice
                      E 20    Other State or Municipal Agencies                                             T 12    Defective Premises - Public - Other
                      E 30    Public Utilities & Gas Transmission Companies                                 T 20    Products Liability - Other than Vehicular
                      E 90    All other                                                                     T 28    Malpractice - Medical
                                                                                                            T 29    Malpractice - Legal
 Miscellaneous        M00     Injunction                                                                    T 30    Malpractice - All other
                      M 10    Receivership                                                                  T 40    Assault and Battery
                      M 20    Mandamus                                                                      T 50    Defamation
                      M 30    Habeas Corpus (extradition, release from Penal                                T 61    Animals - Dog
                              Institution)
                                                                                                            T 69    Animals-Other
                      M 40        Arbitration
                                                                                                            T 70    False Arrest
                      M 50    Declaratory Judgment
                                                                                                            T 71    Fire Damage
                      M 63        Bar Discipline
                                                                                                            T 90    All other
                      M 66    Department of Labor Unemployment Compensation
                              Enforcement
                                                                                        Vehicular Torts     V 01    Motor Vehicles' - Driver and/or Passenger(s) vs.
                      M 68        Bar Discipline - Inactive Status                                                  Driver(s)
                      M 70        Municipal Ordinance and Regulation Enforcement                            V 04    Motor Vehicles' - Pedestrian vs Driver
                      M 80        Foreign Civil Judgments - C.C.S. 52-604 & C.G.S.                          V 05    Motor Vehicles' - Property Damage only
                                  50a-30
                                                                                                            V 06    Motor Vehicle' - Products Liability Including Warranty
                      M 83        Small Claims Transfer to Regular Docket
                                                                                                            V 09    Motor Vehicle' - All other
                      M 84        Foreign Protective Order
                                                                                                            V 10    Boats
                      M 90        All other
                                                                                                            V 20    Airplanes
 Housing               H 10       Housing     - Retum of Security Deposit                                   V 30    Railroads
                       H 12       Housing     - Rent and/or Damages                                         V 40     Snowmobiles
                       H 40       Housing     - Audits Querela/Injunction                                   V 90     All other
                       H 50       Housing     - Administrative Appeal                                                'Motor Vehicles include cars, trucks. motorcycles,
                       H 60       Housing     - Municipal Enforcement                                                and motor scooters.
                       H 90       Housing     - All Other
                                                                                        Wills, Estates      W 10     Construction of Wills and Trusts
                                                                                        and Trusts          W 90     All other




JD-CV-1 Rev. 4-16 (Back/Page 2)
                                                                                (Page 2 of 2)
  Case 3:19-cv-01552-VAB Document 1-1 Filed 10/01/19 Page 4 of 16




RETURN DATE: OCTOBER 8, 2019                :      SUPERIOR COURT

OTLAAJANG MOKOBI                                    JUDICIAL DISTRICT
                                                    OF WATERBURY

       vs.                                          AT WATERBURY

CARECO SHORELINE INC.,
and HELGA PFANNER                                   SEPTEMBER 3, 2019

                                      COMPLAINT

COUNT ONE (FLSA violation as to CareCo Shoreline Inc)

    1. Plaintiff brings this action against Defendants for violating 29 U.S.C. §§ 207,

211 and 215(a)(2) of the Fair Labor Standards Act of 1938, as amended, 29 U.S.C. § 201

et seq, herein called the "Act" or "FLSA," and to recover unpaid wages and liquidated

damages pursuant to 29 U.S.C. §§ 215(a)(2) and 216(c). Plaintiff also brings this action

pursuant to the Connecticut Wage & Hour statutes, Conn. Gen. Stat. §31-58, et seq., to

recover twice the full amount of unpaid wages, interest, with costs and such reasonable

attorney's fees.

    2. That at all times hereinafter mentioned, the Plaintiff, Otlaajang Mokobi

("Plaintiff') was a resident of the state of Connecticut, residing at 137 Bradley Avenue,

Waterbury, CT 06708, and was an employee of Defendants engaged in the business as a

third-party employer who provides personal care services to Defendants' aged and infirm

clients.
   Case 3:19-cv-01552-VAB Document 1-1 Filed 10/01/19 Page 5 of 16




    3. That at all times hereinafter mentioned, the Defendant, CARECO SHORELINE

INC., ("CareCo or Defendant") is a Connecticut limited liability company duly licensed

to do business in the state of Connecticut, having CT DCP Registration HCA.0000339, is

doing business at 396 Willets Avenue, Waterford, CT, 06385 and is engaged at that place

of business as a third-party employer who, through its employees, provides personal care

services to its aged and infirm clients.

    4. That at all times hereinafter mentioned, the Defendant, HELGA PFANNER is

The president, treasurer, secretary of CareCo Shoreline Inc, ("Pfanner or Defendant") and

is doing business at 396 Willets Avenue, Waterford, CT, 06385 and residing at 2 Ferro

Court, East Lyme, CT, 06333, is now, and at all times hereinafter mentioned, president,

treasurer and secretary and sole principal corporate officer of CareCo, and as such

actively manages, supervises and directs the day-to-day business affairs and operations of

said company, CareCo. Specifically, as president, treasurer and secretary and sole

principal corporate officer of CareCo, Defendant Pfanner directly or through her

delegates, interviewed and hired personnel, determined their rates of pay and company

policies, assigned duties and answered questions from employees regarding their pay.

Defendant Pfanner also directly or through her delegates determined the amount for food

and lodging to deduct from the wages Sheraton's employees. As such, Pfanner acted at

all times material herein directly and indirectly in the interest of CareCo, in relation to




                                             2
   Case 3:19-cv-01552-VAB Document 1-1 Filed 10/01/19 Page 6 of 16




their employees and was, and is, therefore, an employer of said employees within the

meaning of the Act.

       5. Jurisdiction of this action is conferred upon the Court by 29 U.S.C. § 217 of the

Act.

       6. Defendants are, and at all times hereinafter mentioned were, engaged in related

activities performed through unified operation or common control for a common

business, and they are, and at all times hereinafter mentioned were, an enterprise within

the meaning of Section 203(r) of the Act.

       7. From approximately January 1, 2015 and at all times hereinafter mentioned,

Defendants employed employees in the activities of said enterprise engaged in commerce

or in the production of goods for commerce, including employees handling, selling or

otherwise working on goods or materials that have been moved in or produced for

commerce. Some individual employees, including Plaintiff of said enterprise, at all times

hereinafter mentioned, have, in the course of providing personal care services to the aged

and inform, handled goods such as breakfast food and medications that have been moved

in interstate commerce. Therefore, the said employees have been employed in an

enterprise engaged in commerce or in the production of goods for commerce within the

meaning of Section 203(s) of the Act.

       8. Further, said enterprise, since January 1, 2015, has had an annual gross volume




                                                3
   Case 3:19-cv-01552-VAB Document 1-1 Filed 10/01/19 Page 7 of 16




of sales made or business done in an amount not less than $500,000.00. Therefore, since

January 1, 2015, the said employees have been employed in an enterprise engaged in

commerce or in the production of goods for commerce within the meaning of Section

203(s).

    9. From approximately January 1, 2015, Defendants are, and at all times hereinafter

mentioned were, employing some employees, including Plaintiff who engaged in

domestic service in private homes, and as such, such employees, including Plaintiff were

engaged in interstate commerce per §§ 202(a) and 203(b) of the Act.

    10. Defendants are, and at all times hereinafter mentioned were, employing

Employees, including Plaintiff engaged in domestic service, and they are, and at all times

hereinafter mentioned were, required to pay overtime to such employees per § 2070) of

the Act and 29 C.F.R. § 552.109.

    11. Defendants knew or had reckless disregard for whether their conduct in 2017,

2018 and 2019 violated the provisions of §§ 207 and 215(a)(2) of the Act, by employing

employees, including Plaintiff, for workweeks longer than forty (40) hours without

compensating them for their employment in excess of forty (40) hours in said

workweeks, at rates not less than one and one-half times the regular rate at which the

employees were employed. In the period of October 2017 onto March 2019, Plaintiff's

last day on the job, Defendants did not compensate Plaintiff for all of the hours Plaintiff

worked in excess of 40 in each workweek. For example: (1) for the workweek period


                                            4
   Case 3:19-cv-01552-VAB Document 1-1 Filed 10/01/19 Page 8 of 16




ending December 15, 2018, Plaintiff worked 24 hours per day for 7 days, or 168 hours,

she was paid only a flat salary of $140.00 gross per day, for the pay week, instead of

$2,343.20 gross and; (2) for the workweek pay period ending, February 23, 2019,

Plaintiff worked 24 hours per day, 7 days per week, or 168 hours, she was paid only a flat

salary of $140.00 gross per day, for the pay week, instead of $2,343.20 gross.

    12. Defendants knew or had reckless disregard for whether their conduct in 2017,

2018 and 2019 violated the provisions of §§ 207 and 215(a)(2) of the Act by taking

improper deductions, resulting in a shortfall in wages to its employees, including

Plaintiff, from the period December 1, 2015 and through at least March 1, 2019. After

calculating the regular rate and overtime owed to its employees, Defendants deducted a

certain sum of money per workweek for lodging and for food, pursuant to its

Employment Agreement, from the wages of its employees, including Plaintiff, ostensibly

pursuant to 29 U.S.C. § 203(m). These deductions were not supported by any records

explaining the calculations for those deductions. With regard to housing, Defendants

knew or had reckless disregard for whether their conduct in 2017, 2018 and 2019 violated

and are violating the Act by improperly deducting from the wages of its employees,

including Plaintiff the value of housing, which was not primarily for the benefit of the

employee, but was for the benefit of the employer. The employees are and were on call to

meet the client's needs and thus the housing served and serves the business purpose of

Defendants. Additionally, with regard to food, Defendants knew or had reckless disregard


                                             5
  Case 3:19-cv-01552-VAB Document 1-1 Filed 10/01/19 Page 9 of 16




for whether their conduct in 2017, 2018 and 2019 was prohibited by the FLSA as

follows: Defendants kept no records of the fair value of the meals furnished to its

employees, and thus the maximum credit allowed under 29 C.F.R. § 552.100(c) was

approximately $10.88 per day, instead of the sum deducted by Defendants.

    13. Defendants knew or had reckless disregard for whether their conduct in 2018 and

2019 violated the provisions of §§ 211 and 215(a)(5) of the Act by failing to maintain

records in two ways. First, Defendants failed to maintain and preserve records

substantiating the cost of furnishing lodging and food for its 29 U.S.C. § 203(m)

deduction as required by 29 C.F.R. § 516.27. Second, Defendants failed to maintain and

preserve accurate records of employees' daily starting and stopping times, as required by

29 C.F.R. § 516.2(a)(7). According to Defendants' employment policy, employees are

required to work round-the-clock, 24 hours per day, 7 days per week. For each shift of 24

hours or more, sleep time of eight hours is excluded and not compensated, even when the

employee has been provided an adequate sleeping facility and can generally enjoy an

uninterrupted night's sleep, if their sleep is interrupted by work, pursuant to Defendants'

policy, so that the employee, including Plaintiff did not sleep for at least five

uninterrupted hours. Some employees, including Plaintiff reported these interruptions in

sleep to the Defendants but Defendants ignored these reports and failed to pay the

employees, including Plaintiff for the hours worked at night. Defendants have not

maintained any records to show the interruptions in sleep time that some employees


                                             6
  Case 3:19-cv-01552-VAB Document 1-1 Filed 10/01/19 Page 10 of 16




reported even though these interruptions would necessarily affect each employee's daily

starting and stopping times.

    14. WHEREFORE, cause having been shown, Plaintiff prays judgment permanently

enjoining and restraining Defendants, their agents, servants, employees, and those

persons in active concert or participation with them, or acting in their interest and behalf,

from violating the provisions of §§ 207, 211, and 215(a)(2) of the Act, and for such other

and further relief as may be necessary or appropriate, including the restraint of any

withholding of payment of overtime compensation found by the Court to be due

employees under the Act.

     15. Plaintiff further seeks an award of liquidated damages equal in amount to the

unpaid overtime compensation owed, as specifically authorized by § 216(c) of the Act.

     16. WHEREFORE, cause having been shown, Plaintiff demands judgment ordering

payment of unpaid wages found by the Court to be due Plaintiff, plus an equal amount as

liquidated damages, interest, attorney's fee and costs.

 COUNT TWO (Violation of Conn. Gen. Stat. §31-68 as to CareCo Shoreline Inc,).

     1-16. Paragraphs one (1) through sixteen (16) of Count one are incorporated herein as

 if fully set forth.

      17. That at all times hereinafter mentioned, Plaintiff was a live in, performing




                                               7
  Case 3:19-cv-01552-VAB Document 1-1 Filed 10/01/19 Page 11 of 16




caregiving services to Defendants' several aged and infirm clients, ("Patients"), at the

Patients' homes in Crnmecticut, 24 hours/day, 7 days per week in the period October,

2017 onto March, 2019.

    18. That at all times hereinafter mentioned, in addition, Plaintiff provided caregiving

services to each Patient whenever each Patient needed immediate attending to, including

interrupting Plaintiffs sleep at night 2 or 3 times per night, per week; in other words,

Plaintiff was on call duty 24-hours per day and could only sleep at night when the Patient

was sleeping at night and must wake whenever the Patient was awake.

    19. That at all times hereinafter mentioned, Plaintiffs caregiving services to each

Patient, including cooking for and serving breakfast, lunch and dinner to Patient; bathing

Patient every morning using mechanical device or Hoyer lift; changing Patient's

underwear during the middle of the night, every night; helping Patient put on and take off

her clothes every day; making Patient's bed every day; washing dishes, laundry and light

cleaning; ordering grocery for the house; sit with Patient and watch the Patient eat food

and watch television and; physically watching over Patient at all times and remaining

within eye and earshot of Patient.

    20. That at all times hereinafter mentioned, Plaintiff was on call duty at each

Patient's home round-the-clock, 24 hours per day, including waking up in the middle of

the night, 2 or 3 times per night, every week, to clean and change Patient due to the

patient's medical condition.


                                             8
  Case 3:19-cv-01552-VAB Document 1-1 Filed 10/01/19 Page 12 of 16




    21. That at all times mentioned, Plaintiff was on call duty 24 hours per day, 7 days

per week, 168 hours per week, never having had straight 5-hours of sleep at night on

work days, during the entire period Plaintiff was employed.

    22. That at all times mentioned, Plaintiff was due the prevailing minimum wage of

9.15 per hour in effect in 2015; $9.60 per hour in effect in 2016 and; $10.10 per hour in

effect in 2017, 2018 and 2019 but instead was paid $140 per diem rate which did not

provide a premium rate for overtime work.

    23. That at all times mentioned, on various days in the period October 2017 to

Plaintiffs last day of work in March 2019, Plaintiff worked 24 hours per day, 7 days per

week or 168 hours per week, and he was not paid all of the overtime he worked in excess

of his regular 40 hours of work per week during this period. Plaintiff seeks compensation

for the period of his unpaid wages permissible by law.

     24. That at all times mentioned, Defendant, CareCo violated the Connecticut Wage

and Hour laws by failing to pay the Plaintiff, a non-exempt employee, overtime

compensation of 1 and 1/4 times for all the work performed in excess of Plaintiffs regular

40 hours work per week during the compensable period permissible by law, in violation

of Conn. Gen. Statutes §31-60 and §31-76c.

     25. As a result of Defendant, CareCo's unreasonable or arbitrary or bad faith

refusal to pay Plaintiff wages for hours worked as defined under Conn. Gen. Statutes

§31-58, §31-60 and or §31-76c, Plaintiff is entitled to twice the full amount of such


                                              9
  Case 3:19-cv-01552-VAB Document 1-1 Filed 10/01/19 Page 13 of 16




wages and interest, with costs and such reasonable attorney's fees as may be allowed by

the court pursuant to Conn. Gen. Statutes §31-68.

COUNT THREE (FLSA violation as to Pfanner).

    1-14. Paragraphs one (1) through fourteen (14) of Count one are incorporated herein

as if fully set forth.

    15. WHEREFORE, cause having been shown, Plaintiff prays judgment permanently

enjoining and restraining Pfanner, her agents, servants, employees, and those persons in

active concert or participation with Pfanner, or acting in her interest and behalf, from

violating the provisions of §§ 207, 211, and 215(a)(2) of the Act, and for such other and

further relief as may be necessary or appropriate, including the restraint of any

withholding of payment of overtime compensation found by the Court to be due

employees under the Act.

    16. Plaintiff further seeks an award of liquidated damages equal in amount to the

unpaid overtime compensation owed, as specifically authorized by § 216(c) of the Act.

     1. WHEREFORE, cause having been shown. Plaintiff demands judgment ordering

payment of unpaid wages found by the Court to be due Plaintiff, plus an equal amount as

liquidated damages, interest, attorney's fee and costs.

COUNT FOUR (Violation of C.G.S. § 31-68 as to Pfanner).

     1-23. Paragraphs one (1) through twenty-three (23) of Count two are incorporated

 herein as if fully set forth.


                                             10
  Case 3:19-cv-01552-VAB Document 1-1 Filed 10/01/19 Page 14 of 16




    24. That at all times mentioned, Defendant, Pfanner violated the Connecticut Wage

and Hour laws by failing to pay the Plaintiff, a non-exempt employee, overtime

compensation of 1 and 1/2 times for all the work performed in excess of Plaintiff's regular

40 hours work per week during the compensable period permissible by law, in violation

of Conn. Gen. Statutes §31-60 and §31-76c.

    25. As a result of Defendant, Pfanner's unreasonable or arbitrary or bad faith refusal

to pay Plaintiff wages for hours worked as defined under Conn. Gen. Statutes §31-58,

§31-60 and or §31-76c, Plaintiff is entitled to twice the full amount of such wages and

interest, with costs and such reasonable attorney's fees as may be allowed by the court

pursuant to Conn. Gen. Statutes §31-68.

WHEREFORE, the Plaintiff claims against each defendant, jointly and severally:

        1. Judgment;

        2. Issuance of a declaratory judgment that the practices complained of in this

           complaint are unlawful;

        3. Monetary damages, unpaid wages, including overtime compensation at 1 and

           1times regular wages;

        4. Award of unpaid overtime compensation and liquidated damages equal in

           amount to the unpaid overtime compensation owed, as specifically authorized

            by § 216(c) of the Act;




                                             11
Case 3:19-cv-01552-VAB Document 1-1 Filed 10/01/19 Page 15 of 16




   5. Damages of twice amount of all unpaid wages (minimum wages and overtime

       wages). plus attorney's fees and costs pursuant to C.G.S §31-68;

   6. Award of 12% interest on each unpaid weekly wage pursuant to Conn. Gen.

       Stat. Ann. § 31-68 and § 31-265 or, in the alternative, award of 10% interest

       on each unpaid wage pursuant to Conn. Gen. Stat. Ann. § 37-3a;

    7. Award of attorney's fees and costs pursuant to 29 U.S.C. § 216(b);

    8. Award of pre judgment interest on each unpaid weekly wage and post-

        udgment interest on all sums recovered. under the FLSA and;

    9. Such other, further and additional relief as the court may seem just and

       equitable.



                                    PLAINTIFF,
                                OTLAANJANG



                       By:
                       Nitor Egbarin
                       100 Pearl Street, 14th Floor
                       Hartford, Connecticut 06103
                       Tel: 860-249-7180, Fax: 860-408-1471
                       Mobile: 860-680-1448,
                       Email: Nitoregbarinagmail.com
                       Juris No. 307155




                                        12
  Case 3:19-cv-01552-VAB Document 1-1 Filed 10/01/19 Page 16 of 16




RETURN DATE: OCTOBER 8, 2019                      SUPERIOR COURT

OTLAAJANG MOKOBI                                  JUDICIAL DISTRICT
                                                  OF WATERBURY

       vs.                                         AT WATERBURY

CARECO SHORELINE INC.,
and HELGA PFANNER                                  SEPTEMBER 3, 2019

                      STATEMENT OF AMOUNT IN DEMAND

       The amount in demand is not less than fifteen thousand dollars ($15,000.00),

exclusive of interests and costs.



                                          PLAINTIFF,
                                     OTLAANJANG MOKOBI




                            By:
                            Nitor Egbarin
                            100 Pearl Street,141h Floor
                            Hartford, Connecticut 06103
                            Tel: 860-249-7180, Fax: 860-408-1471
                            Mobile: 860-680-1448
                            Email: Nitorezbarin@umail.com
                            Juris No. 307155




                                           13
